DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/595,005, RCE and amendment filed on 10/25/2021.  Claims 1-20 are previously cancelled by Applicant.  Claims 21 is currently amended by Applicant.  Claims 21-31 are currently pending in this application.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
  
Response to Arguments
4a.	On page 5 of Applicant’s remarks, Applicant asserts that Taniguchi fails to teach a battery module including a plurality of batteries, each battery including one or more battery cells connected to form battery cell blocks, the plurality of batteries disposed in the housing, as similarly recited in the currently amended portion of amended claim 1.  	
4b.	Examiner responds by pointing out that Bourgeios (US ‘9574) is relied upon to teach multiple battery cells of multiple batteries within a single housing.  (See Rejection below).  Therefore, Examiner asserts that the combination of Taniguchi in view of Bourgeios teaches each and every element of the claims, as set forth in the 103 rejection(s) below.
 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 21-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (US PG Pub No. 2005/0093508) in view of Bourgeios (US PG Pub No. 2013/0099574).

7.          With respect to claim 21, Taniguchi teaches:
a battery module having a dual voltage and coupled to an alternator, the battery module (first and second battery, each of a different voltage rating, second battery being of lithium; first battery being of lead-acid, para 50-58, 60-70);
a battery control unit configured to control operation of a battery system (see controller for establishing a connection between the generator/alternator and the first and second battery, para 10-15; 18-20; 60-65), the battery system including at least one switching device (see switch controller, para 10-15, 18-20, 60-65) operably connected to a first battery cell block in a first connection arrangement (see switch controller to establish connection to 1st/2nd battery, para 10-15, 18-20, 60-65), the first battery cell block configured to deliver a first voltage, the at least one switching device operably connected to a second battery cell block in a second (see switch controller to establish connection to 1st/2nd battery, para 10-15, 18-20, 60-65), the second battery cell block configured to deliver a second voltage, the battery control unit disposed in the housing (see switch to close to connect the generator/alternator to the lithium/second battery, para 60-70); and
wherein the second battery cell block is a lead acid battery, and wherein the at least one switching device selectively connects the second battery cell block with the alternator to charge the first battery cell block (first battery implemented in a lead-acid battery, second battery implemented in a lithium battery);
Taniguchi appears to be silent regarding:
a housing;
a plurality of battery cells connected to form battery cell blocks disposed in the housing;
a plurality of terminals on the housing and electrically coupled to the battery control unit and plurality of battery cells, providing an external electrical connection to deliver the first voltage and the second voltage.
However, Bourgeios teaches:
a housing (see single energy storage device, para 22; see housing of single energy storage device; para 26, 27; single energy storage device includes lead-acid battery cells, lithium battery cells, para 22);
a plurality of batteries, each battery including one or more battery cells connected to form battery cell blocks, the plurality of batteries disposed in the housing (see plurality of battery cells connected, para 22; see battery cells to form battery structures within single energy storage device housing, para 22, 26, 27; see adjacent connected cells of same or different battery types, para 30);
a plurality of terminals on the housing and electrically coupled to the battery control unit and plurality of battery cells, providing an external electrical connection to deliver the first voltage and the second voltage (see single energy storage device with positive and negative electrical battery terminals, para 30).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated the multiple battery, multiple cell, and single housing structure disclosed in Bourgeois into the dual battery system of Taniguchi for at least the following reason(s): Bourgeois suggests that a single housing containing two more battery technologies which can output varying voltage outputs may reduce costs, required space, and improve the ability to control a single battery housing vs having to control multiple battery housings within a system (see Bourgeois, para 2-6, para 20-24, para 29-32).

8.          With respect to claim 22, Bourgeios teaches:
wherein the housing is a multi-part housing (see single energy storage device including multiple battery parts, second battery, third battery, para 22).

9.          With respect to claim 23, Bourgeios teaches:
wherein the multi-part housing comprises a container and a lid (see description of single energy storage device within one housing, para 26).

Bourgeios teaches:
wherein the housing is a single continuous housing (see description of single energy storage device within one housing, para 26).

11.          With respect to claim 25, Taniguchi teaches:
wherein the first battery cell block utilizes a first battery chemistry (see first battery cell/block with first battery chemistry as lead-acid battery, para 40-50).

12.          With respect to claim 26, Taniguchi teaches:
wherein the first battery cell block includes a first battery chemistry (see first battery cell/block with first battery chemistry as lead-acid battery, para 40-50),
wherein the second battery cell block utilizes a second battery chemistry different from the first battery chemistry (see second battery cell/block as a second battery chemistry, as a lithium battery, para 40-50).

13.          With respect to claim 27, Taniguchi teaches:
the first battery chemistry is a lithium nickel manganese cobalt oxide battery chemistry, a lithium nickel cobalt aluminum oxide battery chemistry, a lithium nickel manganese cobalt oxide-lithium nickel cobalt aluminum oxide battery chemistry, a lithium-titanate/lithium nickel manganese cobalt oxide batter chemistry, a nickel-metal hydride battery chemistry, or a lithium iron phosphate battery chemistry (see lithium-ion storage battery, para 40-50).

Taniguchi teaches:
the first battery cell block is configured to store electrical energy using a first electrochemical reaction (see first battery as a lead-acid battery, para 40-50); and
the second battery cell block is configured to store electrical energy using a second electrochemical reaction different from the first electrochemical reaction (see second battery as a lithium battery, para 40-50).
15.          With respect to claim 29, Bourgeios teaches:
wherein the battery cells are connected in series (see battery cells and/or battery cell blocks may be connected in series, or in parallel, para 30).
16.          With respect to claim 30, Bourgeios teaches:
wherein the battery cells are connected in parallel (see battery cells and/or battery cell blocks may be connected in series, or in parallel, para 30).
17.          With respect to claim 31, Bourgeios teaches:
wherein the first battery cell block and the second battery cell block are connected by a parallel architecture selected from the group consisting of passive, semi-passive, switch passive, semi-active, or active (see battery cells and/or battery cell blocks may be connected in series, or in parallel, para 30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851